202 S.W.3d 51 (2006)
In the Interest of: N.N.W., M.D.D.W., & D.D.M.W.
No. ED 87553
Missouri Court of Appeals, Eastern District, Division One.
September 26, 2006
William P. Grant, St. Louis, MO, for Appellant.
David A. Shaller, (Guardian Ad Litem) Clayton, MO, Allison M. Wolff, Clayton, MO, for Respondent.
Before: Clifford H. Ahrens, P.J., Mary K. Hoff, J., and Nannette A. Baker, J.

ORDER
PER CURIAM.
E.P. ("Mother") appeals from a judgment terminating her parental rights to her children N.W., M.W. and D.W. (collectively "children"). Mother claims that the trial court erred in relying on the Investigation and Social Study submitted simultaneously with the petition in violation of Section 211.455;[1] finding a statutory basis to terminate Mother's parental rights under Section 211.447 and in failing to set forth specific conditions of a potentially harmful nature that continued to exist.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All references are to RSMo. 2004 unless otherwise indicated.